Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

This CHANGE IN CONTROL AGREEMENT (“Agreement”), effective as of September 19,
2012 (the “Effective Date”), by and between CONSOLIDATED GRAPHICS, INC., a Texas
corporation (the “Company”), and JON C. BIRO (the “Executive”), evidences that;

 

WHEREAS, the Executive is currently a senior executive of the Company and has
made and is expected to make significant contributions to the profitability,
growth and financial strength of the Company;

 

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Change in Control Agreement, dated effective January 14, 2008 (the
“Prior Change in Control Agreement”);

 

WHEREAS, the Company and the Executive entered into the Prior Change in Control
Agreement to ensure that the Executive is not practically disabled from
discharging his duties upon a Change in Control (as defined hereafter);

 

WHEREAS, the terms of the Prior Change in Control Agreement are superseded by
this Agreement;

 

WHEREAS, this Agreement is not intended to alter materially the compensation and
benefits which the Executive could reasonably expect to receive from the Company
absent a Change in Control and, accordingly, although effective and binding as
of the Effective Date, this Agreement shall become operative only upon the
occurrence of a Change in Control; and

 

WHEREAS, the Executive is willing to render services to the Company on the terms
and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.                                    Operation of Agreement:

 

(a)                                 Sections 1 and 8 through 21 of this
Agreement shall be effective and binding as of the Effective Date, but, anything
in this Agreement to the contrary notwithstanding, Sections 2, 3, 4, 5, 6 and 7
of this Agreement shall not be effective and binding unless and until there
shall have occurred a Change in Control.  For purposes of this Agreement, a
“Change in Control” will be deemed to have occurred if at any time during the
Term (as hereinafter defined) any of the following events shall occur:

 

(i)                                     The Company is merged, consolidated,
converted or reorganized into or with another corporation or other legal entity,
and as a result of such merger, consolidation, conversion or reorganization less
than a majority of the combined voting power of the then outstanding securities
of the Company or such corporation or other legal entity immediately after such
transaction are held in the aggregate by the holders of Voting Stock (as
hereinafter defined) of the Company

 

--------------------------------------------------------------------------------


 

immediately prior to such transaction and/or such voting power is not held by
substantially all of such holders in substantially the same proportions relative
to each other;

 

(ii)                                  The Company sells (directly or indirectly)
all or substantially all of its assets (including, without limitation, by means
of the sale of the capital stock or assets of one or more direct or indirect
subsidiaries of the Company) to any other corporation or other legal entity, of
which less than a majority of the combined voting power of the then outstanding
voting securities (entitled to vote generally in the election of directors or
persons performing similar functions on behalf of such other corporation or
legal entity) of such other corporation or legal entity is held in the aggregate
by the holders of Voting Stock of the Company immediately prior to such sale
and/or such voting power is not held by substantially all of such holders in
substantially the same proportions relative to each other;

 

(iii)                               Any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) becomes (subsequent to the Effective Date) the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing fifty percent (50%) or more of the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors of the Company (“Voting Stock”);

 

(iv)                              The Company files a report or proxy statement
with the Securities and Exchange Commission pursuant to the Exchange Act
disclosing in response to Form 8-K, Schedule 14A or Schedule 14C (or any
successor schedule, form or report or item therein) that a change in control of
the Company has occurred;

 

(v)                                   If during any one (1)-year period,
individuals who at the beginning of any such period constitute the directors of
the Company cease for any reason to constitute at least a majority thereof,
unless the election, or the nomination for election by the Company’s
shareholders, of each director of the Company first elected during such period
was approved by a vote of at least two-thirds of (i) the directors of the
Company then still in office who were directors of the Company at the beginning
of any such period or (ii) directors referenced in clause (i) immediately
preceding plus directors of the Company whose nomination and/or election was
approved by the directors referenced in clause (i) immediately preceding; or

 

(vi)                              The shareholders of the Company approve a plan
contemplating the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing provisions of Subsection 1(a)(iii) or
1(a)(iv) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because (i) the Company, (ii) a corporation or
other legal entity in which the Company directly or

 

2

--------------------------------------------------------------------------------


 

indirectly beneficially owns 100% of the voting securities of such entity, or
(iii) any employee stock ownership plan or any other employee benefit plan of
the Company or any wholly-owned subsidiary of the Company, either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K, Schedule 14A or Schedule 14C (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by it of shares of Voting Stock, or because the
Company reports that a change in control of the Company has occurred by reason
of such beneficial ownership.

 

(b)                                 Upon occurrence of a Change in Control at
any time during the Term, Sections 2, 3, 4, 5, 6 and 7 of this Agreement shall
become immediately binding and effective.

 

(c)                                  The period during which this Agreement
shall be in effect (the “Term”) shall commence as of the date hereof and shall
expire as of the later of (i) the close of business on the third anniversary of
the date hereof, or (ii) the expiration of the Period of Employment (as
hereinafter defined); provided, however, that (A) subject to Section 9 hereof,
if, prior to a Change in Control, the Executive ceases for any reason to be an
employee of the Company (or a parent or subsidiary thereof), thereupon the Term
shall be deemed to have expired and this Agreement shall immediately terminate
and be of no further effect and (B) commencing on the first anniversary of the
date hereof and each anniversary thereafter, the Term of this Agreement shall
automatically be extended for an additional year.

 

2.                                    Employment; Period of Employment:

 

(a)                                 Subject to the terms and conditions of this
Agreement, upon the occurrence of a Change in Control, the Company shall
continue the Executive in its employ and the Executive shall remain in the
employ of the Company for the period set forth in Subsection 2(b) hereof (the
“Period of Employment”), in the position and with substantially the same duties
and responsibilities that the Executive had immediately prior to the Change in
Control, or to which the Company and the Executive may hereafter mutually agree
in writing.  Throughout the Period of Employment, the Executive shall devote
substantially all of the Executive’s time during normal business hours (subject
to vacations, sick leave and other absences in accordance with the policies of
the Company as in effect for senior executives immediately prior to the Change
in Control) to the business and affairs of the Company, but nothing in this
Agreement shall preclude the Executive from devoting reasonable periods of time
during normal business hours to (i) serving as a director, trustee or member of
or participant in any organization or business so long as such activity would
not constitute Competitive Activity (as hereinafter defined) if conducted by the
Executive after the Executive’s Termination Date (as hereinafter defined),
(ii) engaging in charitable and community activities, or (iii) managing the
Executive’s personal investments.

 

(b)                                 The Period of Employment shall commence on
the date on which a Change in Control occurs and, subject only to the provisions
of Section 4 hereof, shall

 

3

--------------------------------------------------------------------------------


 

continue until the expiration of the second anniversary of the occurrence of the
Change in Control.

 

3.                                    Compensation During Period of Employment:

 

(a)                                 During the Period of Employment, the
Executive shall receive (i) annual base salary at a rate not less than the
Executive’s highest annual fixed or base compensation paid during or payable
with respect to any calendar year during the three calendar years immediately
preceding the year in which the Change in Control occurred, or such higher rate
as may be determined from time to time by the Board of Directors of the Company
(the “Board”) or the Compensation Committee thereof (the “Committee”) (which
base salary at such rate is herein referred to as “Base Pay”) and (ii) an annual
amount equal to not less than the highest aggregate annual bonus, incentive or
other payments of cash compensation paid to the Executive in addition to the
amounts referred to in clause (i) above made or to be made in or with respect to
any calendar year during the three calendar years immediately preceding the year
in which the Change in Control occurred pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar policy, plan, program
or arrangement of the Company (“Incentive Pay”) which contemplates cash payments
other than Employee Benefits (as hereinafter defined); provided, however, that
in no event shall any increase in the Executive’s aggregate cash compensation or
any portion thereof in any way diminish any other obligation of the Company
under this Agreement.  The Executive’s Base Pay shall be payable monthly.  The
Executive’s Incentive Pay shall be paid annually as soon as reasonably
practicable following determination of the amount payable but in no event later
than the date which is two and one-half months following the last day of the
fiscal year during which such Incentive Pay is deemed no longer subject to a
substantial risk of forfeiture.

 

(b)                                 During the Period of Employment the
Executive shall, on the same basis as the Executive participated therein
immediately prior to the Change in Control, be a full participant in, and shall
be entitled to the perquisites, benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which senior executives of the
Company and/or any parent or subsidiary participate generally, including without
limitation any stock option, stock purchase, stock appreciation, savings,
pension, supplemental executive retirement or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group and/or executive
life, accident, health, dental, medical/hospital or other insurance (whether
funded by actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may exist immediately prior to the Change in
Control or any equivalent successor policies, plans, programs or arrangements
that may be adopted thereafter by the Company and/or any parent or subsidiary
(collectively, “Employee Benefits”); provided, however, that, except as set
forth in Section 5(a)(ii) hereof, the Executive’s rights thereunder shall be
governed by the terms thereof and shall not be enlarged hereunder or otherwise
affected hereby.  Subject to the proviso in the immediately preceding sentence,
if and to the extent such perquisites, benefits or service credit for benefits
are not payable or provided under any such policy, plan, program or arrangement
as a result of the amendment or termination

 

4

--------------------------------------------------------------------------------


 

thereof subsequent to or after a Change in Control, then the Company shall
itself pay or provide such Employee Benefits.  Nothing in this Agreement shall
preclude improvement or enhancement of any such Employee Benefits, provided that
no such improvement shall in any way diminish any other obligation of the
Company under this Agreement.

 

4.                                    Termination Following a Change in Control:

 

(a)                                 In the event of the occurrence of a Change
in Control, this Agreement may be terminated by the Company during the Period of
Employment only upon the occurrence of one or more of the following events:

 

(i)                                     If the Executive is unable to perform
the essential functions of the Executive’s job (with or without reasonable
accommodation) because the Executive has become permanently disabled within the
meaning of, and actually begins to receive disability benefits pursuant to, a
long-term disability plan maintained by or on behalf of the Company for senior
executives generally or, if applicable, employees of the Company immediately
prior to the Change in Control; or

 

(ii)                                  For “Cause,” which for purposes of this
Agreement shall mean that, prior to any termination pursuant to
Subsection 4(b) hereof, the Executive shall have committed:

 

(A)                           an intentional act of material fraud, embezzlement
or theft in connection with the Executive’s duties or in the course of the
Executive’s employment with the Company;

 

(B)                               intentional, wrongful damage to material
property of the Company;

 

(C)                               intentional, wrongful disclosure of material
secret processes or confidential information of the Company; or

 

(D)                               intentional wrongful engagement in any
Competitive Activity;

 

and any such act shall have been materially harmful to the Company.  For
purposes of this Agreement, no act, or failure to act, on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive has committed an act set forth above
in this Subsection 4(a)(ii) and specifying the particulars thereof

 

5

--------------------------------------------------------------------------------


 

in detail.  Nothing herein shall limit the right of the Executive or the
Executive’s beneficiaries to contest the validity or propriety of any such
determination.

 

(b)                                 In the event of the occurrence of a Change
in Control, this Agreement may be terminated by the Executive during the Period
of Employment with the right to benefits as provided in Section 5 hereof upon
the occurrence of one or more of the following events as determined by the
Executive in the sole discretion of the Executive:

 

(i)                                     Any termination by the Company of the
employment of the Executive for any reason other than for Cause or as a result
of the death of the Executive or by reason of the Executive’s disability and the
actual receipt of disability benefits in accordance with
Subsection 4(a)(i) hereof; or

 

(ii)                                  Termination by the Executive of the
Executive’s employment with the Company (or any successor to or affiliate
thereof) during the Period of Employment upon the occurrence of any of the
following events:

 

(A)                               Failure to elect or reelect the Executive to
the office(s) which the Executive held immediately prior to a Change in Control,
or failure to elect or reelect the Executive as a director of the Company (or
any successor to parent entity thereof) or the removal of the Executive as a
director of the Company (or any successor thereto), if the Executive shall have
been a director of the Company immediately prior to the Change in Control;

 

(B)                               An adverse change in the nature or scope of
the authorities, powers, functions, responsibilities or duties attached to the
position(s) which the Executive held immediately prior to the Change in Control;
a reduction in the Executive’s Base Pay and/or Incentive Pay received from the
Company; or the termination of the Executive’s rights to any Employee Benefits
to which the Executive was entitled immediately prior to the Change in Control
or a reduction in scope or value thereof without the prior written consent of
the Executive, any of which is not remedied within ten (10) calendar days after
receipt by the Company of written notice from the Executive of such change,
reduction or termination, as the case may be;

 

(C)                               A determination by the Executive that,
following a Change in Control, as a result of a change in circumstances
significantly affecting the Executive’s position(s), including without
limitation, a change in the scope of the business or other activities for which
the Executive was responsible immediately prior to a Change in Control, the
Executive has been rendered substantially unable to carry out, has been
substantially hindered in the performance of, or has suffered a substantial
reduction in any of the authorities, powers, functions, responsibilities or
duties attached to the position(s) held by the Executive immediately prior to
the Change in Control, which situation is not remedied within ten (10) calendar
days

 

6

--------------------------------------------------------------------------------


 

after written notice to the Company from the Executive of such determination;

 

(D)                               The liquidation, dissolution, merger,
consolidation or reorganization of the Company or transfer of all or a
significant portion of its business and/or assets (including, without
limitation, by means of the sale of the capital stock or assets of one or more
direct or indirect subsidiaries of the Company), unless the successor (by
liquidation, merger, consolidation, reorganization or otherwise) to which all or
a significant portion of its business and/or assets have been transferred
(directly or by operation of law) shall have assumed all duties and obligations
of the Company under this Agreement pursuant to Section 11 hereof (in which
case, such entity shall be deemed to be the “Company” hereunder);

 

(E)                                The Company shall require (I) that the
principal place of work of the Executive or the appropriate principal executive
office of the Company or the Company’s operating division or subsidiary for
which the Executive performed the majority of his services during the twelve
(12)-month period preceding the Change in Control be changed to any location
which is in excess of forty (40) miles from the location thereof immediately
prior to the Change in Control or (II) that the Executive travel away from the
Executive’s office in the course of discharging the Executive’s responsibilities
or duties hereunder more (in terms of either consecutive days or aggregate days
in any calendar year) than was required of the Executive prior to the Change in
Control, without, in either case, the Executive’s prior consent; or

 

(F)                                 Any material breach of this Agreement by the
Company or any successor thereto.

 

(c)                                  A termination by the Company pursuant to
Subsection 4(a) hereof or by the Executive pursuant to Subsection 4(b) hereof
shall not affect any rights which the Executive may have pursuant to any
agreement, policy, plan, program or arrangement of the Company providing
Employee Benefits, which rights shall be governed by the terms thereof.  If this
Agreement or the employment of the Executive is terminated under circumstances
in which the Executive is not entitled to any payments under Sections 3 or 5
hereof, then notwithstanding anything herein to the contrary, the Executive
shall have no further obligation or liability to the Company hereunder with
respect to the Executive’s prior or any future employment by the Company.

 

5.                                    Severance Compensation:

 

(a)                                 If, following the occurrence of a Change in
Control, (x) the Company shall terminate the Executive’s employment during the
Period of Employment other than pursuant to Subsection 4(a) hereof, or (y) the
Executive shall terminate the Executive’s employment during the Period of
Employment pursuant to Subsection 4(b) hereof, or

 

7

--------------------------------------------------------------------------------


 

(z) the Executive dies during the Period of Employment, the Company shall pay to
the Executive (or the Executive’s estate, as applicable) the amount specified in
Subsection 5(a)(i) hereof within five business days after the date (the
“Termination Date”) that the Executive’s employment is terminated (the effective
date of which shall be the date of termination or death or, in the case of any
payment or benefit subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), the date the Executive incurs a “separation from
service” within the meaning of Section 409A(2)(A)(i) of the Code):

 

(i)                                     In lieu of any further payments under
Subsection 3(a) to the Executive for periods subsequent to the Termination Date,
but without affecting the rights of the Executive referred to in
Subsection 5(b) hereof, a lump sum payment in an amount equal to a multiple of
two (2) times (A) the Executive’s Base Pay (at the highest rate in effect during
the Term prior to the Termination Date) plus (B) the highest Incentive Pay
amount paid to the Executive during his employment with the Company (which
contemplates cash payments other than Employee Benefits).

 

(ii)                                  (A) For the remainder of the Period of
Employment the Company shall arrange to provide the Executive with Employee
Benefits identical to those which the Executive was receiving or entitled to
receive immediately prior to the Termination Date (and if and to the extent that
such benefits shall not or cannot be paid or provided under any policy, plan,
program or arrangement of the Company solely due to the fact that the Executive
is no longer an officer or employee of the Company, then the Company shall
itself pay to the Executive and/or the Executive’s dependents and beneficiaries,
such Employee Benefits) and (B) without limiting the generality of the
foregoing, the remainder of the Period of Employment shall be considered service
with the Company for the purpose of service credits under the Company’s
retirement income, supplemental executive retirement and other benefit plans
applicable to the Executive and/or the Executive’s dependents and beneficiaries
immediately prior to the Termination Date.  Without otherwise limiting the
purposes or effect of Section 6 hereof, Employee Benefits payable to the
Executive pursuant to this Subsection 5(a)(ii) by reason of any “welfare benefit
plan” of the Company (as the term “welfare benefit plan” is defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended)
shall be reduced to the extent comparable welfare benefits are actually received
by the Executive from another employer during such period following the
Executive’s Termination Date until the expiration of the Period of Employment.

 

(iii)                               In addition to all other compensation due to
the Executive hereunder, the following shall occur immediately prior to the
occurrence of a Change in Control:

 

(A)                               all Company stock options held by the
Executive prior to a Change in Control shall become exercisable, regardless of
whether or not

 

8

--------------------------------------------------------------------------------


 

the vesting/performance conditions set forth in the relevant agreements shall
have been satisfied in full;

 

(B)                               all restrictions on any restricted securities
granted by the Company to the Executive prior to a Change in Control shall be
removed and the securities shall become fully vested and freely transferable,
regardless of whether the vesting/performance conditions set forth in the
relevant agreements shall have been satisfied in full;

 

(C)                               the Executive shall have an immediate right to
receive all performance shares or bonuses granted prior to a Change in Control,
and such performance shares and bonuses shall become fully vested and freely
transferable or payable without restrictions, regardless of whether or not
specific performance goals set forth in the relevant agreements shall have been
attained; and

 

(D)                               all performance units granted to the Executive
prior to a Change in Control shall become immediately payable in cash or Common
Stock, at the Executive’s sole option, regardless of whether or not the relevant
performance cycle has been completed, and regardless of whether any other terms
and conditions of the relevant agreements shall have been satisfied in full;

 

provided, that if the terms of any plan or agreement providing for such options,
restricted securities, performance shares or bonuses, or performance units do
not allow such acceleration or payment as described above, the Company shall
take or cause to be taken any action required to allow such acceleration or
payment or to separately pay the value of such benefits.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, in the event that any severance and other benefits provided to
or for the benefit of the Executive or his legal representatives and dependents
pursuant to this Agreement and any other agreement, benefit, plan, or policy of
the Company (this Agreement and such other agreements, benefits, plans, and
policies collectively being referred to herein as the “Change of Control
Arrangements”) constitute “parachute payments” within the meaning of
Section 280G(b)(2) of the Code (such severance and other benefits being referred
to herein as the “Change of Control Payments”) that would be subject to the
excise tax imposed by Section 4999 of the Code (such excise tax referred to in
this Agreement as the “Excise Tax”), then the Company will provide the Executive
with a computation of (A) the maximum amount of Change of Control Payments that
could be made under the Change of Control Arrangements, without the imposition
of the Excise Tax (said maximum amount being referred to as the “Capped
Amount”); (B) the value of all Change of Control Payments that could be made
pursuant to the terms of the Change in Control Arrangements (all said payments,
distributions and benefits being referred to as the “Uncapped Payments”);
(C) the dollar amount of Excise Tax which the Executive would become obligated
to pay pursuant to Section 4999 of the Code as a result of receipt of the
Uncapped Payments; and (D) the net value of the Uncapped Payments after
reduction by (1) the amount of the Excise Tax, (2) the estimated income taxes
payable by

 

9

--------------------------------------------------------------------------------


 

the Executive on the difference between the Uncapped Payments and the Capped
Amount, assuming that the Executive is paying the highest marginal tax rate for
state, local and federal income taxes, and (3) the estimated hospital insurance
taxes payable by the Executive on the difference between the Uncapped Payments
and the Capped Amount based on the hospital insurance tax rate under
Section 3101(b) of the Code (the “Net Uncapped Amount”).  If the Capped Amount
is greater than the Net Uncapped Amount, the Executive shall be entitled to
receive or commence to receive the Change of Control Payments equal to the
Capped Amount; or if the Net Uncapped Amount is greater than the Capped Amount,
the Executive shall be entitled to receive or commence to receive the Change of
Control Payments equal to the Uncapped Payments.  If the Executive receives the
Uncapped Payments, then the Executive shall be solely responsible for the
payment of the Excise Tax due from the Executive and attributable to such
Uncapped Payments, with no right of additional payment from any of the Company
as reimbursement for such taxes.  Unless the Company and the Executive otherwise
agree in writing, any determination required under this Section 5(b) shall be
made in writing by tax counsel or by an independent public accounting firm
agreed to by the Company and the Executive (the “Auditor”), whose determination
shall be conclusive and binding upon the Company and the Executive.  For
purposes of making the calculations required by this Section 5(b), the Auditor
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the
Executive shall furnish to the Auditor such information and documents as the
Auditor may reasonably request in order to make a determination under this
Section 5(b).  The Company shall bear all costs the Auditor may reasonably incur
in connection with any calculations contemplated by this Section 5(b).

 

(c)                                  There shall be no right of set-off or
counterclaim in respect of any claim, debt or obligation against any payment to
or benefit (including Employee Benefits) of the Executive provided for in this
Agreement.

 

(d)                                 Without limiting the rights of the Executive
at law or in equity, if the Company fails to make any payment required to be
made hereunder on a timely basis, the Company shall pay interest on the amount
thereof (and on any interest accrued hereunder) at an annualized rate of
interest equal to the Highest Lawful Rate as hereafter defined.  “Highest Lawful
Rate” means, at any time and with respect to the Executive, the maximum rate of
interest under applicable law that the Executive may charge the Company.  The
Highest Lawful Rate shall be calculated in a manner that takes into account any
and all fees, payments, and other charges in respect of this Agreement that
constitute interest under applicable law.  Each change in any interest rate
provided for herein based upon the Highest Lawful Rate resulting from a change
in the Highest Lawful Rate shall take effect without notice to the Company at
the time of such change in the Highest Lawful Rate.  For purposes of determining
the Highest Lawful Rate under Texas law, the applicable rate ceiling shall be
the indicated rate ceiling described in, and computed in accordance with the
Texas Finance Code.  Notwithstanding anything to the contrary contained herein,
no provisions of this Agreement shall require the payment or permit the
collection of interest in excess of the Highest Lawful Rate.  If any excess of
interest in such respect is herein provided for, or shall be adjudicated to be
so provided, in

 

10

--------------------------------------------------------------------------------


 

this Agreement, the provisions of this paragraph shall govern and prevail, and
neither the Company nor the sureties, guarantors, successors or assigns of the
Company shall be obligated to pay the excess amount of such interest, or any
other excess sum paid for the use, forbearance or detention of indebtedness
pursuant hereto.  If for any reason interest in excess of the Highest Lawful
Rate shall be deemed charged, required or permitted by any court of competent
jurisdiction, any such excess shall be applied as a payment and reduction of the
principal of indebtedness evidenced by this Agreement; and, if the principal
amount hereof has been paid in full, any remaining excess shall forthwith be
paid to the Company.  In determining whether or not the interest paid or payable
exceeds the Highest Lawful Rate, the Company and the Executive shall, to the
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the indebtedness evidenced by this Agreement so that
the interest for the entire term does not exceed the Highest Lawful Rate.

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, if the Executive incurs a separation from service
with the Company (other than by reason of death) and is deemed on his date of
separation from service to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then, to the extent required under Section
409A(a)(2)(B)(i) of the Code, the payments and benefits under this Agreement
shall commence or be made or provided as soon as practicable but not prior to
the later of (A) the payment date set forth in this Agreement with respect to
such payment or benefit or (B) the date that is the earliest of (i) the
expiration of the six-month period measured from the date of separation from
service or (ii) the date of the Executive’s death, in either case without
interest for such delay.

 

(f)                                   To the extent any reimbursements or
in-kind benefits provided to the Executive pursuant to this Agreement are
subject to Section 409A of the Code, including without limitation any health
plan benefits subject to Section 409A of the Code or legal fees and expenses
paid or reimbursed pursuant to Section 8, then in accordance with Section 409A
of the Code: (A) the amount of expenses eligible for reimbursement or in-kind
benefits provided during the Executive’s taxable year shall not affect the
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year; (B) the reimbursement must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred; and (C) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

6.                                    No Mitigation Obligation:  The Company
hereby acknowledges that it will be difficult, and may be impossible, for the
Executive to find reasonably comparable employment following the Termination
Date and that the noncompetition covenant contained in Section 7 hereof will
further limit the employment opportunities for the Executive.  Accordingly, the
parties hereto expressly agree that the payment of the severance compensation
and benefits by the Company to the Executive in accordance with the terms of
this Agreement will be liquidated damages, and that the Executive shall not be
required to mitigate the amount of any payment

 

11

--------------------------------------------------------------------------------


 

provided for in this Agreement by seeking other employment or otherwise, nor
shall any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in
Subsection 5(a)(ii) hereof.

 

7.                                    Competitive Activity:  During a period
ending one year following the Termination Date (or, if less, a period equal to
the remaining Period of Employment and beginning on the Termination Date), if
the Executive shall have received or shall be receiving benefits under
Subsection 5(a) hereof, the Executive shall not, without the prior written
consent by the Company, directly or indirectly engage in any “Competitive
Business” (as hereinafter defined) within any metropolitan area served by the
Company during the twelve (12)-month period immediately preceding termination of
the Executive’s employment with the Company nor will the Executive engage,
within such geographical area(s), in the design, development, distribution,
manufacture, assembly or sale of a product or service in competition with any
product or service marketed or planned by the Company immediately prior to the
Termination Date, the plans, designs or specifications of which have been
revealed to the Executive (“Competitive Activity”).  The Executive acknowledges
that these limited prohibitions are reasonable as to time, geographical area and
scope of activities to be restrained and that the limited prohibitions do not
impose a greater restraint than is necessary to protect the Company’s goodwill,
proprietary information and other business interests.  “Competitive Activity”
shall not include (i) the mere ownership of a de minimis amount of securities in
any such enterprise and exercise of rights appurtenant thereto or
(ii) participation in management of any such enterprise or business operation
thereof other than in connection with the competitive operation of such
enterprise.  For purposes of this Section 7, the term “Competitive Business”
means any person or entity engaged in a business that produces any of the
following products or performs any of the following services: general commercial
printing services, including digital imaging and printing, off-set lithography
(sheet fed and web), composition, electronic prepress, binding, kitting and
finishing services, fulfillment of printed materials, and direct mail services,
including any other products or services manufactured, developed, or distributed
during the Term and the Term of Employment by the Company and/or its affiliates,
predecessors, or successors.

 

8.                                    Legal Fees and Expenses:  It is the intent
of the Company that the Executive not be required to incur the expenses
associated with the enforcement of the Executive’s rights under this Agreement
by litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder.  Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any litigation designed to deny,
or to recover from, the Executive the benefits intended to be provided to the
Executive hereunder, the Company irrevocably authorizes the Executive from time
to time to retain counsel of the Executive’s choice, at the expense of the
Company as hereafter provided, to represent the Executive in connection with the
litigation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder or other person
affiliated with the Company, in any jurisdiction.  Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in connection therewith the Company and the
Executive agree that a

 

12

--------------------------------------------------------------------------------


 

confidential relationship shall exist between the Executive and such counsel. 
The Company shall pay or cause to be paid and shall be solely responsible for
any and all attorneys” and related fees and expenses incurred by the Executive
as a result of the Company’s failure to perform this Agreement or any provision
thereof or as a result of the Company or any person contesting the validity or
enforceability of this Agreement or any provision thereof as aforesaid.

 

9.                                    Employment Rights:  Nothing expressed or
implied in this Agreement shall create any right or duty on the part of the
Company or the Executive to have the Executive remain in the employment of the
Company prior to any Change in Control; provided, however, that any actual or
constructive termination of employment of the Executive or removal of the
Executive as an officer of the Company following the commencement of any
discussion with or receipt of an offer from a third person that ultimately
results in a Change in Control shall be deemed to be a termination or removal of
the Executive after a Change in Control for purposes of this Agreement.

 

10.                             Withholding of Taxes:  The Company may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or government regulation or
ruling.

 

11.                             Successors and Binding Agreement:

 

(a)                                 The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place.  This Agreement shall be binding upon and inure
to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “Company” for the purposes of this Agreement). 
This Agreement shall not otherwise be assignable, transferable or delegable by
the Company.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and/or legatees.

 

(c)                                  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign,
transfer or delegate this Agreement or any rights or obligations hereunder
except as expressly provided in Subsection 11(a) hereof.  Without limiting the
generality of the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable, transferable or delegable, whether by pledge, creation
of a security interest or otherwise, other than by a transfer by the Executive’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Subsection 11(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

 

13

--------------------------------------------------------------------------------


 

(d)                                 The Company and the Executive recognize that
each Party will have no adequate remedy at law for breach by the other of any of
the agreements contained herein and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to a decree of specific performance, mandamus or other appropriate
remedy to enforce performance of this Agreement.

 

12.                             Applicable Law.  THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUSIVE OF
CONFLICTS OF LAW PRINCIPLES OF ANY STATE) AND THE LAWS OF THE UNITED STATES OF
AMERICA AND WILL, TO THE MAXIMUM EXTENT PRACTICABLE, BE DEEMED TO CALL FOR
PERFORMANCE IN HARRIS COUNTY, TEXAS.  COURTS WITHIN THE STATE OF TEXAS WILL HAVE
JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT.  THE PARTIES
CONSENT TO AND AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS.  VENUE IN ANY
SUCH DISPUTE, WHETHER IN FEDERAL OR STATE COURT, WILL BE LAID IN HARRIS COUNTY,
TEXAS. EACH OF THE PARTIES HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH
DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT
(i) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
(ii) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS
ISSUED BY SUCH COURTS OR (iii) ANY LITIGATION COMMENCED IN SUCH COURTS IS
BROUGHT IN AN INCONVENIENT FORUM.

 

13.                             Notices.  All notices, demands, requests or
other communications that may be or are required to be given, served or sent by
either party to the other party pursuant to this Agreement will be in writing
and will be mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by hand delivery, telegram or
facsimile transmission addressed as follows:

 

(a)                                 If to the Company:

Consolidated Graphics, Inc.
5858 Westheimer, Suite 200
Houston, Texas 77057
Facsimile No.: (713) 787-0974
Attn: Joe R. Davis

 

 

with a copy (which will

 

not constitute notice) to:

Ricardo Garcia-Moreno
Haynes and Boone LLP
1221 McKinney Ave, Suite 2100
Houston, Texas 77010
Facsimile No. (713) 236-5432

 

14

--------------------------------------------------------------------------------


 

If to the Executive:

Jon C. Biro
c/o Consolidated Graphics, Inc.
5858 Westheimer, Suite 200
Houston, Texas 77057

 

Either party may designate by written notice a new address to which any notice,
demand, request or communication may thereafter be given, served or sent.  Each
notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above will be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee with the return receipt, the delivery receipt, the affidavit of
messenger or (with respect to a facsimile transmission) the answer back being
deemed conclusive evidence of such delivery or at such time as delivery is
refused by the addressee upon presentation.

 

14.                             Gender.  Words of any gender used in this
Agreement will be held and construed to include any other gender, and words in
the singular number will be held to include the plural, unless the context
otherwise requires.

 

15.                             Amendment.  This Agreement may not be amended or
supplemented except pursuant to a written instrument signed by the parties
hereto.  Nothing contained in this Agreement will be deemed to create any
agency, joint venture, partnership or similar relationship between the parties
to this Agreement.  Nothing contained in this Agreement will be deemed to
authorize either party to this Agreement to bind or obligate the other party.

 

16.                             Counterparts.  This Agreement may be executed in
multiple counterparts, each of which will be deemed to be an original and all of
which will be deemed to be a single agreement.  This Agreement will be
considered fully executed when all parties have executed an identical
counterpart, notwithstanding that all signatures may not appear on the same
counterpart.

 

17.                             Severability.  If any of the provisions of this
Agreement are determined to be invalid or unenforceable, such invalidity or
unenforceability will not invalidate or render unenforceable the remainder of
this Agreement, but rather the entire Agreement will be construed as if not
containing the particular invalid or unenforceable provision or provisions, and
the rights and obligations of the parties will be construed and enforced
accordingly.  The parties acknowledge that if any provision of this Agreement is
determined to be invalid or unenforceable, it is their desire and intention that
such provision be reformed and construed in such manner that it will, to the
maximum extent practicable, be deemed to be valid and enforceable.

 

18.                             Third Parties.  Except as expressly set forth or
referred to in this Agreement, nothing in this Agreement is intended or will be
construed to confer upon or give to any party other than the parties to this
Agreement and their successors and permitted assigns, if any, any rights or
remedies under or by reason of this Agreement.

 

19.                             Waiver.  No failure or delay in exercising any
right hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right.

 

15

--------------------------------------------------------------------------------


 

20.                             Prior Agreements:  This Agreement is voluntarily
entered into and upon the occurrence of a Change in Control will supersede and
take the place of any prior change in control agreements between the parties
hereto, including the Prior Change in Control Agreement.  The parties hereto
expressly agree and hereby declare that any and all prior change in control
agreements between the parties are terminated and of no force or effect,
including the Prior Change in Control Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

COMPANY:

 

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

By:

/s/ Joe R. Davis

 

 

Joe R. Davis,

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Jon C. Biro

 

Jon C. Biro

 

17

--------------------------------------------------------------------------------